Exhibit 10.1

 



SETTLEMENT AND EXCHANGE AGREEMENT

 

This Settlement and Exchange Agreement (the "Agreement"), dated this 13th day of
of February, 2015, is entered into by & between Nathan Yoder ("Yoder") and Joel
Natario ("Natario"). Joel Notario is currently the President and sole director
of Mining Global, Inc. ("MNGG"), a Nevada corporation. (Yoder and Natario,
acting as sole Director of MNGG, may be collectively referred to herein as the
“Parties”)

 

First Recitals

 

WHEREAS, Natario hereby affirms that Yoder has a disputed lien against the
control block of shares of MNGG (formerly "Yaterra Ventures Corp" or YTRV") in
the amount of $100,000.00, pursuant to the terms and conditions found within
that certain Secured Promissory Note dated February 23, 2012, and an Addendum to
Promissory Note dated July 12, 2012 (together the "First MNGG Notes"); and

 

WHEREAS, MNGG is the current, sole, and rightful owner of a majority voting
position (the "Controlling Shares") in and of PureSpectrum, Inc., a Nevada
corporation ("PSRU"), free of liens and encumbrances, and as such has the
requisite rights and privileges to pledge and render as payment the Controlling
Shares in this entity as it may desire; and

 

WHEREAS, MNGG has proffered to exchange the Controlling Shares in PSRU and
appoint a designee of Yoder as a director of the corporation, as full payment
against the lien on the control block of MNGG; and

 

WHEREAS, Yoder has considered this offer of exchange for settlement of the First
MNGG Notes and finds it acceptable as due payment against all outstanding
principal and interest associated with the First MNGG Notes; and

 

WHEREAS, the Parties wish here to set forth and memorialize the agreed-upon
terms;

 

Second Recitals

 

WHEREAS, Natario hereby affirms that MNGG was originally indebted to Yoder,
separately, uniquely, and independent of any other indebtedness, in the
principal amount of $30,000.00, pursuant to the terms and conditions found
within that certain Convertible Promissory Note issued July 6, 2012 by YTRV (the
"Second MNGG Note"); and

 

WHEREAS, the Parties hereby affirm that, as of the date of this Agreement, MNGG
has repaid a total of $10,000.00 of the principal due to Yoder under the Second
MNGG Note; and

 

WHEREAS, the Parties have and agree to forgo all past & present accrued interest
associated with the Second MNGG Note, and as such, hereby agree that the total
and current outstanding indebtedness pursuant to the Second MNGG Note is
$20,000.00; and

 

WHEREAS, the Parties have negotiated to modify the general terms found within
the Second MNGG Note, and wish to memorialize the agreed-upon terms for
resolution and settlement of the outstanding indebtedness; SO,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

 

Agreement

 

1) Exchange for PSRU Controlling Shares

 

Upon execution of this Agreement, MNGG shall take all necessary steps to fully
transfer the Controlling Shares of PSRU to Nathan Yoder or a designee of Yoder's
choosing. In addition, Yoder or his designee shall be appointed as the sole
director of PSRU. Upon full receipt and confirmation of full legal transfer of
the Controlling Shares in PSRU, the lien owed to Yoder as evidenced by the First
MNGG Notes shall be considered fully paid and satisfied by Natario, and Yoder
shall have no further claim to said lien.

 

 

 



 1 

 

 

2) Terms of Repayment for Remaining Indebtedness under the Second MNGG Note

 

  (i) By or on a date no later than May 1st, 2015, MNGG shall cause Yoder to be
paid $20,000.00, via wire transfer.

 

  (ii) If the above terms found in 2) (i) are not satisfied, the terms found
within the attached "Transfer Activity Addendum," which is to be included with
every copy of this Agreement and considered an integral part of this Agreement,
will come into effect; namely, that all Transfer Agent services, particularly
including, but not limited to, the issuance of any new shares for any purpose,
or the transfer of issued shares for any purpose, of any class of MNGG stock
will be immediately barred.

 

  (iii) The aforementioned Transfer Activity Addendum shall be executed by both
the Parties to this Agreement, and by an authorized signatory of MNGG's Transfer
Agent, currently Pacific Stock Transfer Co., Inc.

 

  (iv) This Agreement shall be considered fully null, void, and powerless to
bind the Parties hereto if not executed in conjunction with the Transfer
Activity Addendum.

 

  (v)  If MNGG has not made full payment of $20,000.00 to Yoder, by 12:00 PM
Eastern Standard Time on June 1, 2015, the Parties hereby agree that a penalty
of $10,000.00 shall be added to the outstanding principle owed Yoder pursuant to
the Second MNGG Note, and the outstanding principle of $30,000.00 shall begin to
accrue interest at a rate of 8% per annum.

 

  (vi) Until such a time after 12:00 PM Eastern Standard Time on June 1, 2015
where MNGG has made full payment to Yoder of all outstanding principal and
accrued interest pursuant to the terms found herein, the covenants of the
Transfer Activity Addendum, to be described further therein, shall remain in
effect.

 

3) Authorizations. Each of the Parties hereto represent and warrant that each
has the proper authorization and power to enter into this agreement and effect
the actions required therein, including, but not limited to, necessary board
resolutions or other approvals, as required.

 

 



/s/ Joel Natario   /s/ Nathan Yoder Joel Natario   Nathan Yoder President & Sole
Director for Mining Global, Inc.    

 

 

 



 2 

 

 



 



Transfer Activity Addendum

 

Pacific Stock Transfer Company, as Transfer Agent for Mining Global Inc.,
acknowledges and agrees to abide by Section 2 of the attached Settlement and
Exchange Agreement. Joel Natario must show a wire in the respective amount
specified in order for the Transfer Agent services to then be unbarred in the
case of default on the timing of the aforementioned wire.

 

 

Signed,

 

x /s/ Joel Natario

Joel Natario

 

 

x

 

Pacific Stock Transfer Company

 

 

 



 3 

 

 



1st Amendment

 

This Amendment (the "1st Amendment"), dated this 12th of March, 2015, amends
that certain Settlement and Exchange Agreement (the "Agreement") entered into by
& between Nathan Yoder ("Yoder") and Joel Natario ("Natario") on February 13th,
2015.

 

WHEREAS, the Agreement made reference to a particular "Transfer Activity
Addendum," to be signed between the Parties and the Transfer Agent for MNGG;

 

WHEREAS, the Parties wish to render annul and void certain clauses and
conditions in the Agreement, specifically related to the Transfer Activity
Addendum, among others, and to add certain new clauses;

 

SO, NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

 

1)                         Voided Sections

 

Sections 2)(ii), 2)( iii), 2)(iv), and 2)(vi) as well as the "Transfer Activity
Addendum" shall be voided in their entirety. The Parties herewith agree that as
none of the conditions referenced in these sections have been engaged prior to
the execution of this 1st Amendment, there exist no causes of action which could
be derived from the enforcement of the conditions found therein.

 

2)                         Added Sections

 

2) (vii) Until such a time after 12:00 PM Eastern Standard Time on June 1, 2015,
where MNGG has made full payment to Yoder of all outstanding principal and
accrued interest pursuant to the terms found herein, MNGG shall be required to
issue to Yoder, or a designee of Yoder's choosing, 100 shares of stock for each
1 share of stock which it issues to any party other than Yoder, for any reason.
Said condition shall apply to shares of common stock, preferred stock, and any
other form of security which MNGG may issue.

 

2)(viii) The Agreement, in its entirety, including this executed 1st Amendment,
shall be posted to the OTCMarkets.com website, on. MNGG's "Filings and
Disclosures" pages, immediately upon execution of this 1st Amendment. Said
postings shall be classified using the OTCMarkets internal titling system as
"Supplemental Information' postings. Within the custom titling field, where
OTCMarkets users may title their posting as they choose, said postings shall be
titled "Settlement Agreement Between MNGG and Nathan Yoder."

 

3) Authorizations. Each of the Parties hereto represent and warrant that each
has the proper authorization and power to enter into this agreement and effect
the actions required therein, including, but not limited to, necessary board
resolutions or other approvals, as required

 





/s/ Joel Natario   /s/ Nathan Yoder Joel Natario   Nathan Yoder President & Sole
Director for Mining Global, Inc.    

 

 

 



 4 

 